                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

GLENNA TAYLOR,                                     )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )        No. 1:18-cv-02114-TAB-JRS
                                                   )
LONG DEPUTY (MCSO #633),                           )
CLARK SERGEANT (MCSO #209),                        )
SHAMBAUGH DEPUTY (MCSO),                           )
EDWARDS DEPUTY (MCSO #1363),                       )
                                                   )
                            Defendants.            )



                            ORDER ON DEFENDANTS’
                    MOTION FOR RELIEF UNDER FED. R. CIV. P. 50

I.     Introduction

       Plaintiff Glenna Taylor alleged Defendants subjected her to excessive force while she

was detained in the Marion County Jail. The case proceeded to a jury trial. After hearing all the

evidence and deliberating, the jury returned a verdict in favor of all Defendants except Defendant

Deputy Long. Long now asks the Court to set aside the jury verdict against her pursuant to Fed.

R. Civ. P. 50. [Filing No. 98.] As explained in more detail below, there simply is not enough

evidence to support the jury verdict against Long. Therefore, Defendants’ motion [Filing No.

98] is granted.
II.    Background

       This case involves an incident that occurred at the Marion County Jail on July 15, 2017.

[Filing No. 45, at ECF p. 2.] Plaintiff claimed that the individual Defendants—Deputy Long,

Sergeant Clark, Deputy Shambaugh, and Deputy Edwards—used unreasonable force against her

while she was detained at the jail, while acting within the scope of their employment with the

Marion County Sheriff’s Office, in violation of the Fourth and Fourteenth Amendments. [Filing

No. 45, at ECF p. 3.] Without attributing any specific action to any particular Defendant,

Plaintiff alleged in her complaint that she was “thrown against a wall, struck in the abdomen and

the back of her knees, and was choked[.]” [Filing No. 45, at ECF p. 2.] As a result, Plaintiff

claimed that she suffered physical and mental injuries. [Filing No. 45, at ECF p. 3.] The matter

proceeded to a jury trial. [Filing No. 92.] At the close of Plaintiff’s case and outside the

presence of the jury, Defendants moved for judgment as a matter of law under Fed. R. Civ. P. 50

as to Defendant Long only. [Filing No. 93, at ECF p. 1.] The Court found the evidence against

Long to be vary barren, but took the Rule 50 motion under advisement and declined to enter a

ruling at that time. [Filing No. 93, at ECF p. 1.]

       At the close of the evidence, the jury found Defendants Clark, Shambaugh, and Edwards

did not use excessive force against Plaintiff. [Filing No. 96, at ECF p. 1-2.] However, the jury

found Long liable for using excessive force against Plaintiff and awarded compensatory damages

in the amount of $20,000 and punitive damages of $1,000. [Filing No. 96, at ECF p. 1-3.]

Defendants now argue that Long is entitled to judgment as a matter of law. [Filing No. 100, at

ECF p. 2.]




                                                     2
III.   Discussion

       Defendants maintain that Plaintiff’s testimony was “wholly insufficient” to support the

verdict the jury reached against Long. [Filing No. 100, at ECF p. 5.] In the alternative,

Defendants contend that Long is entitled to qualified immunity. [Filing No. 100, at ECF p. 7.]

Thus, Defendants seek judgment as a matter of law under Fed. R. Civ. P. R. 50(a).

       Rule 50 of the Federal Rules of Civil Procedure allows a district court to enter
       judgment against a party who has been fully heard on an issue during a jury trial if
       a reasonable jury would not have a legally sufficient evidentiary basis to find for
       the party on that issue. . . . In deciding a Rule 50 motion, the court construes the
       evidence strictly in favor of the party who prevailed before the jury and examines
       the evidence only to determine whether the jury’s verdict could reasonably be
       based on that evidence. The court does not make credibility determinations or
       weigh the evidence. Although the court reviews the entire record, the court must
       disregard all evidence favorable to the moving party that the jury was not required
       to believe.

Passananti v. Cook County, 689 F.3d 655, 659 (7th Cir. 2012) (internal citations, quotation

marks, and brackets omitted).

       A.      Evidentiary basis for verdict

       First, Defendants contend that Plaintiff’s testimony was insufficient to support the jury

verdict against Long. [Filing No. 100, at ECF p. 5.] Defendants argue that there were only two

incidents described during testimony at trial that specifically related to Long’s interaction with

Plaintiff and neither supported a finding of excessive force: (1) Long threw a small, plastic

specimen cup at Plaintiff, but did not hit her with it; and (2) Long put Plaintiff in handcuffs.

[Filing No. 100, at ECF p. 5.]

       The Court views the evidence strictly in favor of Plaintiff, who prevailed before the jury.

Id. In relation to the specimen cup, Plaintiff testified that Long threw the cup at her and it hit the

wall. Defendants argue that Long’s limited interaction with Plaintiff of throwing a specimen cup

at her, which did not touch Plaintiff, is not enough to support a claim of excessive force or a

                                                  3
violation of Plaintiff’s constitutional rights. [Filing No. 100, at ECF p. 5.] The Court agrees.

This fact, alone, does not provide any evidentiary basis for a reasonable jury to conclude that

Long used unreasonable force against Plaintiff. See, e.g., Wilkins v. Gaddy, 559 U.S. 34, 37-38,

130 S. Ct. 1175, 1178, 175 L. Ed. 2d 995 (2010) (“[N]ot every malevolent touch by a prison

guard gives rise to a federal cause of action. The Eighth Amendment’s prohibition of cruel and

unusual punishment necessarily excludes from constitutional recognition de minimis use of

physical force, provided that the use of force is not of a sort repugnant to the conscience of

mankind. An inmate who complaints of a push or shove that causes no discernible injury almost

certainly fails to state a valid excessive force claim.” (Internal citations and quotation marks

omitted)); Smith v. Stewart, Case No. 17-cv-9085, 2020 WL 1157371, at *10 (N.D. Ill. Mar. 10,

2020) (“Plaintiff’s nonspecific allegations that his shirt was grabbed, he was pushed and pulled,

subjected to verbal ‘threats,’ and ‘practically sexually assaulted’ are insufficient to support a

Fourth Amendment violation.”).

       Plaintiff then testified that after Long threw the specimen cup and it hit the wall, she

turned around and told Long she did not have time for this. Long got on her radio and started

screaming. The only other evidence presented at trial that related to an interaction between Long

and Plaintiff was Long’s testimony that she put handcuffs on Plaintiff. Long testified that she

handcuffed Plaintiff because Plaintiff “turned” on her and started to come toward her, so she

grabbed one of Plaintiff’s arms and tried—and eventually succeeded—to handcuff her. Plaintiff,

by contrast, did not testify that Long handcuffed her. Rather, Plaintiff testified that Long was not

the officer who put her against the wall or handcuffed her. On direct examination, Plaintiff never

mentioned that she was handcuffed. On cross-examination, Plaintiff was asked if Long put her

in handcuffs, and she said that no, she did not. Instead, Plaintiff stated that she assumed one of



                                                  4
the male officers probably handcuffed her and Long was not the officer who put her up against

the wall. Nevertheless, Plaintiff now argues that Long’s actions of “grabbing Plaintiff, forcing

her into the wall, and handcuffing her, after Plaintiff complied with every order, was contrary to

the law, and was a violation of Plaintiff’s Fourth Amendment right.” [Filing No. 104, at ECF p.

15.] However, Plaintiff provides no support for this claim.

       Defendants argue that while there are cases supporting the idea that certain actions

involving handcuffs may support a claim of excessive force, such as putting a detainee in

handcuffs a deputy knows are too tight and which cause injury, see e.g., Tibbs v. City of

Chicago, 469 F.3d 661, 666 (7th Cir. 2006), no such claim was made in this case and no

evidence was offered that Long used excessive force putting Plaintiff in handcuffs. [Filing No.

100, at ECF p. 5.] Taking the evidence in the light most favorable to the verdict, the only

evidence the jury heard in this case in relation to Long was that she threw a specimen cup at

Plaintiff and later put her in handcuffs. The specimen cup did not hit Plaintiff. This act does not

indicate use of excessive force, and Plaintiff offered no further evidence specifically asserting

that Long used any level of force against her at all. In addition, Plaintiff provided no testimony

indicating that Long used force in putting handcuffs on her; rather, she completely discounted

the idea that Long used handcuffs at all.

       Moreover, as described in more detail below, even assuming, as Long testified, that Long

handcuffed Plaintiff and used some level of force while doing so, her actions as described would

fall under qualified immunity. See, e.g., Day v. Wooten, 947 F.3d 453, 460 (7th Cir. 2020) (“A

public official defendant is entitled to qualified immunity unless two disqualifying criteria are

met. First, the evidence construed in the light most favorable to the plaintiff must support a

finding that the defendant violated the plaintiff’s constitutional right. Second, that right must



                                                  5
have been clearly established at the time of the violation.”); Abbott v. Sangamon County, Ill., 705

F.3d 706, 725 (7th Cir. 2013) (“[E]ven if the plaintiffs demonstrate that excessive force was

used, they must further establish that it was objectively unreasonable for the officer to believe

that the force was lawful—i.e., they must demonstrate that the right to be free from the particular

use of force was clearly established.” (Internal citation and quotation marks omitted)). Todero

v. Blackwell, 383 F. Supp. 3d 826, 832 (S.D. Ind. 2019) (“In excessive force cases, the result

depends very much on the facts of each case, so officers are entitled to qualified immunity unless

precedent squarely governs the case at hand. While a case directly on point is not required,

exciting precedent must have placed the statutory or constitutional question beyond debate.”

(Internal citation, quotation marks, and emphasis omitted)). Thus, Long, in her capacity as a

deputy with the Marion County Sheriff’s office, placing a detained Plaintiff in handcuffs under

the facts as presented here also does not support a jury verdict finding Long used unreasonable

force against Plaintiff.

        The remainder of Plaintiff’s testimony lacked any specific reference to Long. Plaintiff

testified generally that she was attacked “by the officers” and had her head slammed against a

wall, but this was distinct from both the incident with the specimen cup and Plaintiff being

placed in handcuffs, and it occurred outside of Long’s presence. Plaintiff presented no evidence

specifically identifying Long as the Defendant who attacked her, and her testimony never

asserted as much. Indeed, the head slamming incident was described as a separate incident that

occurred after Plaintiff was handcuffed and placed in an elevator. Plaintiff and Long testified

that their interaction ended before Plaintiff got on the elevator. In addition, Plaintiff testified that

after she was forced in the elevator, she was taken downstairs and officers were trying to make

her take off her clothes, but she refused because there were no women present.



                                                   6
       In her response brief, Plaintiff admits that “Plaintiff was unable to point to the exact

person who slammed her head into a wall.” [Filing No. 104, at ECF p. 13.] Nevertheless,

Plaintiff argues that the jury could have inferred Long slammed Plaintiff into a wall from the

circumstantial evidence presented at trial. [Filing No. 104, at ECF p. 13-14.] Plaintiff is correct

that the Court instructed the jury that it could consider both circumstantial and direct evidence.

The Court’s instruction stated: “The law makes no distinction between the weight to be given to

either direct or circumstantial evidence. You should decide how much weight to give to any

evidence. In reaching your verdict, you should consider all the evidence in the case, including

the circumstantial evidence.” [Filing No. 94, at ECF p. 7.] However, the circumstantial

evidence must reasonably support the conclusion that Long specifically used excessive force

against Plaintiff in order to support a jury verdict against her. Plaintiff had to prove by a

preponderance of the evidence that each individual Defendant used unreasonable force against

her, which required a specific jury finding for each Defendant individually. [Filing No. 96, at

ECF p. 1-2.] No such circumstantial evidence was presented in this case.

       Plaintiff never specifically identified Long when describing the attack. In fact, Plaintiff’s

testimony went so far as to even discount the idea that Long attacked her. When asked on cross-

examination whether it was Long or someone else who attacked her, Plaintiff said she had her

back to them, but that she believed she was attacked by the officers Long called. And Plaintiff

distinctly stated that her interaction with Long ended once she walked to and entered the

elevator. Finally, as noted above, Plaintiff testified that no women were present when she was

downstairs. Thus, the only interaction Plaintiff identified herself as having with Long was Long

throwing the specimen cup at her and the cup hitting the wall. And the only additional

interaction between Plaintiff and Long identified by any other witness was Long’s testimony that



                                                  7
she handcuffed Plaintiff. As noted above, these actions were separate from the alleged attack

and simply do not support a jury verdict finding Long used excessive force against Plaintiff.

       Plaintiff now argues, for the first time, that even if Long was not responsible for

slamming Plaintiff’s head into the wall, she is still liable for use of excessive force for failing to

intervene to prevent the harm from occurring. [Filing No. 104, at ECF p. 19.] As Defendant

points out, however, Plaintiff did not make such argument at trial, nor did she present a proposed

jury instruction regarding failure to intervene. [Filing No. 107, at ECF p. 5.] Thus, this is not a

viable path to recovery now, as it is waived. See, e.g., United States ex rel. Absher v. Momence

Meadows Nursing Ctr., Inc., 764 F.3d 699, 712 (7th Cir. 2014) (a party waives theory not

presented to jury, even if legally sound and supported by the evidence at trial); C & N Corp. v.

Gregory Kane & Ill. River Winery, Inc., 756 F.3d 1024, 1026 (7th Cir. 2014) (“A defendant

cannot withhold arguments at trial and then fault the district court on appeal for not addressing

them.”).

       As noted above, in ruling on a Rule 50 motion, it is not the role of the Court to weigh the

evidence or determine credibility of the witnesses. Passananti, 689 F.3d at 659. But if a Court

finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for a

party on an issue, the Court may resolve the issue. See Fed. R. Civ. P. 50(a). In this case, there

was no legally sufficient evidentiary basis to support the jury verdict against Long. Thus,

Defendants’ motion for relief under Fed. R. Civ. P. 50 is granted. [Filing No. 98.]




                                                   8
       B.      Alternative argument: qualified immunity

       Since the Court has concluded that a reasonable jury would not have had a legally

sufficient evidentiary basis to find for Plaintiff against Long, the Court need not address

Defendants’ alternative argument regarding qualified immunity. But, briefly, the Court notes

that it agrees Long would be entitled to qualified immunity in this case for her actions.1

       The Seventh Circuit recently addressed an argument regarding qualified immunity in Day

v. Wooten, 947 F.3d 453 (7th Cir. 2020). In Day, the decedent died while handcuffed in police

custody, and the district court denied qualified immunity. Id. at 458-59. The Seventh Circuit

reviewed de novo the district court’s denial of summary judgment on the defense of qualified

immunity. Id. at 460. The Court noted:

       A public official defendant is entitled to qualified immunity unless two
       disqualifying criteria are met. First, the evidence construed in the light most
       favorable to the plaintiff must support a finding that the defendant violated the
       plaintiff’s constitutional right. Second, that right must have been clearly
       established at the time of the violation.

Id. In addition, the Day Court noted that in order to defeat qualified immunity, “the right must

be defined more specifically than simply the general right to be free from unreasonable seizure.”

Id. at 461. The Seventh Circuit concluded that the only right the plaintiffs in Day could assert

would have been the right “of an out-of-breath arrestee to not have his hands cuffed behind his

back after he complains of difficulty breathing.” Id. at 463. And the Court found no Seventh

Circuit precedent clearly establishing such a right. Id. Thus, the officers were in fact entitled to




1
 Plaintiff contends that Long did not raise the issue of qualified immunity in its pre-verdict
motion, so the request was waived. [Filing No. 104, at ECF p. 20.] But, as Defendants note,
Defendants initially raised qualified immunity as an affirmative defense in their answer to the
complaint. [Filing No. 51, at ECF p. 10.] Defendants also raised the defense when making the
Rule 50 argument at the close of Plaintiff’s evidence. [Filing No. 107, at ECF p. 7.] Thus,
Defendants did not waive the issue.
                                                  9
qualified immunity, since the evidence could not support a finding that the defendants violated a

constitutional right of the decedent. Id. at 463-64.

       Here, the evidence does not support a finding that Long violated any specific

constitutional right of Plaintiff. As noted above, Plaintiff’s evidence indicated that at most, Long

threw a specimen cup at Plaintiff that missed her, and then grabbed her arm to handcuff her.

These facts, without more, do not rise to the level of a violation of Plaintiff’s constitutional

rights. Cf. Ajala v. Tom, 658 Fed. App’x 805, 807 (7th Cir. 2016) (officers not entitled to

qualified immunity where defendants “never even alleged a penological justification for refusing

to loosen Ajala’s handcuffs” and “reasonable officers in their positions would have known that it

was unlawful for them to disregard Ajala’s pleas for help.”). Thus, Long’s actions are covered

by the defense of qualified immunity.

IV.    Conclusion

       When Defendants moved for relief under Fed. R. Civ. P. 50 at the close of Plaintiff’s

evidence, the Court very nearly dismissed Plaintiff’s claims against Long. However, the Court

opted to allow the jury to decide the issue in the first instance, while keeping the motion under

advisement. The jury found for the other Defendants, but against Long. With due respect for the

province of the jury, the evidence does not support the verdict against Long and it cannot stand.

Therefore, Defendants’ motion for relief under Fed. R. Civ. P. 50 [Filing No. 98] is granted. The

jury verdict against Long is vacated. Because the jury also concluded that the remaining

Defendants did not use excessive force, judgment will be entered in favor of all Defendants.

         Date: 4/3/2020
                              _______________________________
                               Tim A. Baker
                               United States Magistrate Judge
                               Southern District of Indiana


                                                  10
Distribution:

All ECF-registered counsel of record via email




                                                 11
